Edwin J. Barrett v. Commissioner.Barrett v. CommissionerDocket No. 44555.United States Tax CourtT.C. Memo 1954-49; 1954 Tax Ct. Memo LEXIS 197; 13 T.C.M. (CCH) 492; T.C.M. (RIA) 54155; May 25, 1954, Filed *197  Vincent L. Knaus, Esq., for the petitioner. Robert R. Veach, Esq., for the respondent.  MURDOCK Memorandum Findings of Fact and Opinion The Commissioner determined deficiencies of $199.20 for 1949 and $208.80 for 1950 in income tax of the petitioner. The only issue is whether the Commissioner erred in failing to allow credits for two minor children as dependents. Findings of Fact The petitioner filed individual income tax returns for 1949 and 1950 with the collector of internal revenue for the First District of Illinois. He claimed credit in each return for his two minor children, Elana and Lawrence, as dependents. The petitioner and the mother of the two minor children had been divorced prior to the taxable years and the petitioner had paid to his divorced wife for the support of their two minor children a total of $600 during each taxable year pursuant to an order of the court. The Commissioner, in determining the deficiencies, disallowed the two exemptions referred to above with the explanation that the petitioner was not the chief support of the two minors. The two minor children did not receive over half of their support from the petitioner in either*198  of the taxable years.  Opinion MURDOCK, Judge: The petitioner did not know and could not show what the total cost of the support of the two minor children was during either of the taxable years and consequently could not show that over half of it had been received from him. See section 25(b)(3). However, the Commissioner thereupon called the mother of the children as a witness and her testimony shows that the two minor children did not receive over one-half of their support from the petitioner. Decision will be entered for the respondent.